             Entered on Docket July 28, 2020

                                                                 Submitted But not Entered.

1                                                               _____________________
                                                                Christopher M. Alston
2                                                               U.S. Bankruptcy Judge
                                                                 (Dated as of Entered on Docket date above)
3
      ORDER NOT ENTERED: Notice of motion to approve sale must be served on all creditors. FRBP 2002(a)(2).
4     There is no proof that notice was served on all creditors.

5

6
     _________________________________________________________________
7

8

9
10

11

12

13

14

15                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
16                                       AT SEATTLE

17   In re                                              IN PROCEEDINGS UNDER CH. 11
18
     V. S. Investment Assoc., LLC                       NO. 20-11541-CMA
19
                                                        ORDER APPROVING SALE
20                         Debtors.                     OF REAL PROPERTY FREE
                                                        AND CLEAR OF LIENS
21

22

23
                                                  ORDER
24

25
                                                                                              Bountiful Law, PLLC
                                                                                      4620 200th Street SW, Suite D
26   Order for Sale                                                                         Lynnwood, WA 98036

27
                                                                              (425) 775-9700 / (fax) (425) 633-2465
28



      Case 20-11541-CMA          Doc 50     Filed 07/28/20      Ent. 07/28/20 13:41:58            Pg. 1 of 3
                                                             Submitted But not Entered.

1            THIS MATTER, having come before the Court upon debtor in possession’s Motion
2    for Order Approving Sale of Real Property Free and Clear of Liens, and the Court being
3
     fully advised in the premises, now therefore:
4
             IT IS HEREBY ORDERED that V.S. Investment Assoc., LLC is authorized to sell
5
     the estates interest in real property located at 2469 S College Street, Seattle, WA 98144,
6

7    for the sum of $1,025,000.00 to Thomas M. Kranzle, and/or assigns.

8            IT IS FURTHER ORDERED that the Residential Real Estate Purchase and Sale

9    Agreement between V.S. Investment Assoc LLC and Thomas M. Kranzle, and/or assigns,
10
     shall be and is hereby approved.
11
             IT IS FURTHER ORDERED that at closing, after paying real estate commissions,
12
     taxes and other closing costs, the first position Deed of Trust of BRMK Lending, LLC,
13
     successor by merger to PBRELF I, LLC, shall be paid the remaining proceeds, as
14

15   satisfaction of its lien against this property.

16           IT IS FURTHER ORDERED that the sale shall be free and clear of all liens and
17   interest, and this Order shall constitute the equivalent of a request for reconveyance from
18
     deed of trust holders BRMK Lending LLC and Paul Geben, and a complete release of the
19
     lien and encumbrance by BRMK Lending LLC, Paul Geben, and Ecocline Excavation &
20
     Utilities LLC.
21

22

23

24

25
                                                                                       Bountiful Law, PLLC
                                                                               4620 200th Street SW, Suite D
26   Order for Sale                                                                  Lynnwood, WA 98036

27
                                                                       (425) 775-9700 / (fax) (425) 633-2465
28



      Case 20-11541-CMA          Doc 50     Filed 07/28/20   Ent. 07/28/20 13:41:58        Pg. 2 of 3
                                                            Submitted But not Entered.

1            IT IS FURTHER ORDERED that the necessary costs of sale, including real estate
2    commissions, taxes and other closing costs, shall be and are hereby approved and may
3
     be paid from the proceeds of the sale.
4
             IT IS FURTHER ORDERED that this order shall be effective immediately.
5
     Specifically, the 14-day stay provided for in Rule 6004(h) is waived
6

7                                       //END OF ORDER//

8    Presented by: /S/ Brad L Puffpaff
                  Brad L. Puffpaff, WSBA No. 46434
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
                                                                                      Bountiful Law, PLLC
                                                                              4620 200th Street SW, Suite D
26   Order for Sale                                                                 Lynnwood, WA 98036

27
                                                                      (425) 775-9700 / (fax) (425) 633-2465
28



      Case 20-11541-CMA        Doc 50    Filed 07/28/20    Ent. 07/28/20 13:41:58         Pg. 3 of 3
